Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement
Election/Restrictions
Claims 1-4, 6-9, 16-20 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 09 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 10-13 and 15 is withdrawn.  Claims 10-13 and 15, directed to a method of forming a power electronics module are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

s 1-4, 6-13, and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claims 1, 10, and 16: the limitations of “a printed circuit board layer that at least partially encapsulates the conductive substrate and the power electronics device” in combination with the remaining limitations in the claims cannot be found in the prior art. While a printed circuit board layer being encapsulated in an electrically-insulating layer is known in the prior art, encapsulating a conductive substrate and a power electronics device within a PCB is not known. One of ordinary skill in the art would not have been motivated to encapsulate a power electronics device within a PCB layer but rather, would have placed and attached the power electronics device on either side of the printed circuit board. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 17, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835